Citation Nr: 0431857	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  96-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left kidney 
disorder.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling. 

4.  Entitlement to an increased rating for a left hand 
condition, including thumb and trigger (left ring) finger, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for 
temporomandibular joint (TMJ) syndrome with earaches, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1981, and from March 1985 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The Board notes that in June 1996, the veteran stated that 
his bilateral hearing loss was caused by his service-
connected TMJ syndrome.  As the RO has not adjudicated the 
issue of entitlement to service connection for bilateral 
hearing loss on a secondary theory of entitlement, that issue 
is referred back to the RO for appropriate action.  

The veteran's claims were previously before the Board, and in 
an April 1996 and June 2003 remands they were returned to the 
RO for additional development.  That development has been 
completed, and the claims are once again before the Board for 
appellate review.

The claims of entitlement to service connection for a left 
kidney disorder and entitlement to an increased rating for 
degenerative disc disease of the lumbar spine are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service. 

2.  The veteran's left hand condition is not shown to be more 
than moderate in severity. 

3.  The veteran's TMJ syndrome is not shown to have limited 
motion of the inter-incisal range of 21 to 30 mm.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003). 

2.  The schedular criteria for a rating in excess of 10 
percent for a left hand condition, including thumb and 
trigger finger, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5309 (2003)

3.  The schedular criteria for rating in excess of 10 percent 
for TMJ syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2003)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a January 1996 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 1996 statement of the case and 
supplemental statements of the case issued in August 2001, 
October 2001, and June 2004, the RO notified the veteran of 
regulations pertinent to service connection and increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In January and July 2003 letters, the veteran was informed of 
VA's duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (RO or AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 1996 RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted and the veteran did not receive 
VCAA notice until May 2001.  In such instances, the Court 
held that when notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice specifically complying with § 5103(a) or 3.159(b)(1) 
because an initial RO adjudication had already occurred.  
Instead, the appellant has the right on remand to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in his 
possession that pertains to the claim.  The Board finds that 
the veteran received such notice in January and July 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in January and July 2003 
was not given prior to the January 1996 RO adjudication of 
the claims, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the June 2004 supplemental statement of the 
case provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the September 2002 personal hearing; service 
medical records; private treatment reports; and VA outpatient 
treatment and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

With respect to disabilities for which service connection has 
already been established, the law provides that disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2003).  In addition, a 
disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Bilateral hearing loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and that service connection therefore cannot be granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2003).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss.  During 
the veteran's first period of active service, audiological 
testing in March 1997 revealed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
0
0

One year prior to separation during his second period of 
active service, in March 1994, audiological testing revealed: 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
0
0

At his October 1995 VA examination, the veteran complained of 
recent diminished hearing.  His tympanic membranes appeared 
to be normal.  In a July 1996 statement, the veteran asserted 
that he suffered from hearing loss due to pressure on his 
ears.  He indicated that when his jaw popped with TMJ 
syndrome he felt pressure on the back of his ears.  He 
attributed his hearing loss to his TMJ syndrome.  

At his September 1998 VA examination, the veteran reported 
intermittent bilateral hearing loss.  He denied having any 
ear infections that had required antibiotic treatment.  On 
examination, the auricle, external canals, tympanic 
membranes, tympanum, and mastoid were all within normal 
limits.  There was no evidence of active ear disease.  
Audiological testing revealed 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
0
0
0
5
Puretone decibel averages were 4 Hertz in the right ear and 1 
Hertz in the left.  Speech recognition was 98 percent 
bilaterally.  The veteran's examination was noted to be 
"negative."

The Board has reviewed all the objective medical evidence of 
record and finds no evidence that the veteran currently has 
bilateral hearing loss, as defined by VA.  The Board also 
notes the absence of hearing loss during active service, as 
defined by VA.  Absent evidence of bilateral hearing loss 
during active service or currently, the veteran's service 
connection claim is not warranted.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
evidence that the veteran has been diagnosed with bilateral 
hearing loss during active service or currently.  In 
addition, the September 1998 VA examiner stated that the 
veteran's examination was "negative."  

To the extent that the veteran contends that he has bilateral 
hearing loss that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran currently suffers from 
bilateral hearing loss that is etiologically related to 
active service.  As such, service connection is not warranted 
and the veteran's claim is denied.



2.  Left hand condition

The veteran is currently assigned a 10 percent disability 
rating for a left hand disorder under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5309 (1995 & 2003).  He 
contends that his left hand disorder is more disabling than 
currently evaluated and he has appealed for an increased 
rating.

The Board notes that 38 C.F.R. § 4.73, Diagnostic Code 5309 
(intrinsic muscles of the hand) provides that, because the 
hand is so compact a structure that isolated muscle injuries 
are rare, damage to Muscle Group IX is to be rated on 
limitation of motion of the affected part, with a minimum 10 
percent rating.  Amendments to this regulation became 
effective on July 3, 1997, during the pendency of the 
veteran's appeal.  See 62 Fed. Reg. 106, 30235-30240 (Jun. 3, 
1997).  The defined purpose of the changes was to incorporate 
updates in medical terminology, advances in medical science, 
and to clarify ambiguous criteria.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. No. 106, 30235- 30237.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, as noted above, no substantive change 
was made to the rating criteria and thus neither version of 
the regulation is more favorable to the veteran.

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Code 5309.  Moreover, 
the veteran is in receipt of the highest evaluation available 
under Diagnostic Code 5309, and an increased rating under 
that Diagnostic Code, therefore, is not for application.

The Board therefore, has considered whether the veteran's 
left hand disorder may be assigned a higher rating under 
other diagnostic codes.  The schedular criteria do not 
provide a specific musculoskeletal code for rating limitation 
of motion of the hand.  Instead, service-connected hand 
disabilities can be rated based on the nature and extent of 
the impairment of the affected finger or fingers.  However, 
even with consideration of these codes, a higher rating is 
not warranted in this case.

During the pendency of the appeal, the VA promulgated changes 
in the regulations applicable to rating ankylosis and 
limitation of motion of the digits.  See 67 Fed. Reg. 48784- 
48787 (July 26, 2002) (effective August 26, 2002 and codified 
at 38 C.F.R. § 4.71a, DC's 5219, 5223, and 5227).  Under the 
version in effect until August 26, 2002, Diagnostic Codes 
5220 through 5223 were applied to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.

Favorable ankylosis of the thumb of either hand is rated 10 
percent, and unfavorable ankylosis of the thumb of either 
hand is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2002 and 2003).  A note accompanying the latest version 
of Diagnostic Code 5224 indicates that consideration must be 
given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and the ring finger warranted a 30 percent rating for a major 
extremity and a 20 percent rating for a minor extremity.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (as in effect prior to 
August 26, 2002).

Under Diagnostic Code 5219, unfavorable ankylosis of the 
thumb and the ring finger warranted a 40 percent rating for a 
major extremity and a 30 percent rating for a minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (as in 
effect prior to August 26, 2002).

Under the revised rating criteria for the fingers, the 
following rules are observed in classifying the severity of 
limitation of motion:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints in these positions 
are considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion) 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level. * * * * * 

(5) If there is limitation of motion of two or more digits 
combine the evaluations.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

The revised rating criteria provide specific diagnostic codes 
for limitation of motion of individual digits.  Under 
Diagnostic Code 5228, for either hand, limitation of motion 
of the thumb is rated 20 percent with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers; 10 percent with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers; or 0 percent with a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.

Under Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As noted above, the provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2003).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2003).

Service medical records reflect that in December 1994 the 
veteran complained of left hand pain.  In March 1995 it was 
noted that he had left hand strain, etiology unknown.  He was 
treated with injections with fair results.  The left hand was 
symptomatic at that time.  

At his October 1995 VA examination, the veteran complained of 
occasional pain in his palmar area, flexor tendon of left 
ring finger, and muscles in the left thenar eminence.  
Objectively, there was an audible clicking sound when he 
flexed the left ring finger tendon.  A slight sensation was 
observed at the head of the phalangeal-metacarpal joint.  
There was also slight tenderness over the flexor tendon and 
the metacarpal area.  The proximal phalanx and the head of 
the metacarpal, left ring finger was also the site of some 
slight tenderness and clicking.  There was no functional 
defect.  The thumb and finger could touch and also touch the 
median transverse fold of the palm.  He had normal strength 
and dexterity.  The veteran ultimately diagnosed with trigger 
finger of the left ring finger, secondary to old flexor 
tendonitis.  An October 1995 X-ray was "normal" and there 
were no fractures, bony destructions, arthritis, or other 
bone or joint abnormalities observed.  

During VA outpatient treatment in April 1997, the veteran 
reported "triggering and clicking" of his left ring finger.  
In May 1997, he underwent a surgical release of the left 
trigger finger.  Following surgery, it was noted that he had 
a clean wound with no triggering, good range of motion, and 
intact sensation.  An August 1997 X-ray of the left hand was 
"normal."    

During VA outpatient treatment in November 1997, the veteran 
exhibited full active range of motion of the left hand with 
functional strength.  Subjectively, he complained of loss of 
strength, but denied having pain, loss of sensation, or other 
problems.  On examination, the veteran's grip was below the 
10th percentile for his left hand and his right hand was the 
lowest percentile for his age group.  The veteran did not 
know of any medical history that would give him bilateral low 
measurements.  

At his September 1998 VA examination, the veteran stated that 
he had occasional pain in the left hand with loss of grip 
strength.  On examination, sensation was intact in the 
involved digit and the grip was comparable to the right.  He 
was diagnosed with stenosing tenosynovitis of the left ring 
finger that the examiner opined had stabilized clinically.  
The examiner also commented that there was no objective 
physical or X-ray evidence to alter the disability rating 
that had been assigned in the past as the condition was 
basically unchanged from that noted previously. 

An August 2000 radiological report was unremarkable with no 
significant arthritic changes.  There was no evidence of 
acute fracture or bone destruction and the metacarpal 
phalangeal and interphalangeal joints were intact with  no 
significant arthritic changes.  

At his August 2003 VA examination, the veteran stated that 
his left hand was painful, popped, and lacked full strength.  
An examination revealed no swelling, tenderness, or 
deformity.  There was a well-healed nontender surgical scar 
over the volar aspect of the left ring finger at the level of 
the metacarpophalangeal joint.  The veteran could make a full 
grip.  He was diagnosed with status postoperative 
decompression trigger deformity of the left ring finger.  The 
examiner opined that the functional loss was due to some 
weakness of grip, though he had full motion with some 
associated pain.  The examiner stated that the weakened grip 
was a normal sequelae of the surgical decompression for 
trigger finger.  In that sense the veteran did have some loss 
of strength.  However, from an overall functional standpoint, 
it was a fairly minimal problem.  Functionally, the veteran's 
left hand was approximated as being 90 percent normal.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's left hand 
disorder.

As noted above, higher ratings may be available for the 
veteran's left hand disability if there is favorable or 
unfavorable ankylosis of multiple digits, ankylosis of the 
thumb with or without additional limitation of motion of 
other digits or interference with overall function of the 
hand, or limitation of motion of thumb to a certain specified 
degree.  The evidence, as set forth above simply does not 
show symptomatology to a degree that would warrant an 
evaluation in excess of 10 percent under any of the 
contemplated scenarios.  

In October 1995, it was noted that the veteran's thumb and 
finger could touch either other and also touch the median 
transverse fold of the palm.  In May 1997, the veteran's left 
hand was described as having "good range of motion" and he 
exhibited full active range of motion in November 1997.  In 
August 2003, the veteran again exhibited full motion and the 
examiner opined that the left hand was 90 percent normal.  
Absent evidence that the veteran's left hand exhibits 
ankylosis, either favorable or unfavorable, or limitation of 
motion of the affected left thumb or ring finger to the 
degree specified, a rating in excess of 10 percent is not 
warranted.  

The Board also finds that a disability rating in excess of 10 
percent is not warranted for the veteran's left hand 
disability on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  While 
the evidence indicates that the veteran complained of 
functional loss due to some weakness of grip, he had full 
motion.  In addition, the examiner stated that the veteran's 
functional problem was "minimal."  He also indicated that 
the veteran's left hand was approximated as being 90 percent 
normal.  The Board thus finds that additional functional 
loss, excess fatigability, and pain on movement are thus not 
supported by adequate pathology such that would warrant a 
rating higher than that currently assigned.  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they 
do not provide a basis for an increased rating under these 
circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a left hand disability.  Thus, the benefit-of-the-doubt rule 
need not be considered, and the appeal is denied.

3.  TMJ

The veteran is currently assigned a 10 percent disability 
rating for a TMJ syndrome under the provisions of 38 C.F.R. § 
4.150, Diagnostic Code 9905 (2003).  He contends that his TMJ 
syndrome is more disabling than currently evaluated and he 
has appealed for an increased rating.

Under the provisions of Diagnostic Code 9905, a 10 percent 
disability rating is assigned for an inter-incisal range of 
31 to 40 mm or lateral excursion of 0 to 4 mm.  A 20 percent 
disability rating is warranted for an inter-incisal range of 
21 to 30 mm.  A 30 percent disability rating is assigned for 
an inter-incisal range of 11-20 mm.  Finally a 40 percent 
disability rating is assigned for an inter-incisal range of 0 
to 10 mm.  See 38 C.F.R. § 4.150. 

Service medical records dated in March 1989 indicate that the 
veteran had chronic temporomandibular function with probable 
disc/ligament damage that was treated with heat and ice.  In 
March 1991, the veteran reported that he had otalgia and 
occasional dizziness and popping when he opened his mouth 
wide, causing pain.  He was diagnosed with a history of 
dislocation, mild disc internal derangement.  In March 1995, 
the veteran was noted to have a history of jaw dislocation 
and TMJ syndrome with ligament damage, manifested by popping 
and severe earaches, currently asymptomatic.  

At his October 1995 VA examination, the veteran complained of 
an abnormal dislocation of the temporo-mandibular joint on 
the right side following a yawn. Since then, he had 
occasional pain and a clicking noise when he opened his mouth 
or chewed.  He avoided foods that required excessive chewing.  
On examination, the right temporomandibular joint popped when 
he yawned or opened his mouth.  A finger was placed in the 
ear and there was no separation found, but there was a 
definite clicking, especially on the right temporomandibular 
joint when he opened his mouth.  He was diagnosed with 
abnormal TMJ syndrome on the right side since 1987 with 
recurrent clicking of the joint.  

At his September 1998 VA examination, the veteran stated that 
he noticed popping when chewing gum and sometimes with food 
but that he had not consciously altered his diet because of 
it.  He denied having severe pain.  On examination, vertical 
opening was 38 mm. without pain, the right lateral was 13 mm. 
without pain, and the left lateral was 6 mm. with slight 
pain.  He did have loud crepitus with the stethoscope on the 
left temporomandibular joint.  He stated that both the left 
and right popped but no audible clicking or popping was heard 
on examination.  He had no loss of mandible, maxilla, or hard 
palate or any bone loss due to trauma.  Ultimately, the 
veteran was diagnosed with TMJ crepitus.  It was noted that 
he needed an ears, nose, and throat evaluation to look at his 
temporomandibular joints.  

At his September 2003 VA examination, the veteran stated that 
his jaw became tired after chewing awhile.  He denied 
associated pain and an X-ray was normal.  There was no 
evidence of mandibular fracture or of malunion or nonunion.  
A physical examination of the temporomandibular joints 
revealed no pain.  He had normal range of motion within his 
joint, although there was some crepitus there.  Measurement 
of his incisal opening was 41 mm. right and left lateral 10 
mm.  The tiredness in the jaws was attributed to muscle 
weakness.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's TMJ 
syndrome.  

As noted above, Diagnostic Code 9905 provides for a rating in 
excess of 10 percent when the jaw has limited motion with an 
inter-incisal range of 21 to 30 mm.  On examination in 
September 1998, the veteran's vertical opening was 38 mm.  In 
September 2003, his inter-incisal range was 41 mm.  Absent 
evidence that the veteran's inter-incisal range measures 21 
to 30 mm., a rating in excess of 10 percent is not warranted 
at this time.  

The Board also finds that a disability rating in excess of 10 
percent is not warranted for the veteran's TMJ syndrome on 
the basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, supra.  In October 1995, the 
veteran stated that he avoided food that required excessive 
chewing.  However, in September 1998, he indicated that he 
did not consciously alter his diet due to his TMJ syndrome.  
The Board thus finds that additional functional loss, excess 
fatigability, and pain on movement are thus not supported by 
adequate pathology such that would warrant a rating higher 
than that currently assigned.  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 have been considered, but they do not provide a 
basis for an increased rating under these circumstances.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
TMJ syndrome.  Thus, the benefit-of-the-doubt rule need not 
be considered, and the appeal is denied.




ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for a left 
hand condition, including thumb and trigger finger, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
TMJ syndrome is denied. 


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for a left kidney disorder and entitlement to an increased 
rating for degenerative disc disease of the lumbar spine. 

In an April 1996 remand, the Board instructed that the 
veteran should be provided with a VA examination to determine 
the nature, extent, and etiology of his left kidney disorder.  
At that time, the examiner was instructed to provide an 
opinion was to whether the veteran's left kidney disability 
was congenital or acquired.  The examiner was also instructed 
to commented on whether the left kidney disability clearly 
and unmistakably existed prior to service and whether it was 
at least as likely as not that the left kidney pathology 
increased in severity during service, and if so, whether the 
increase in severity during service was clearly and 
unmistakably due to natural progress.  In September 1998, the 
veteran was diagnosed with a congenital left kidney disorder.  

The Board notes that congenital or developmental 
abnormalities or defects are not diseases or injuries within 
the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  However, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by a superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
While the September 1998 VA examiner opined that the veteran 
had a congenital left kidney disorder that was unrelated to 
service, he did not offer an opinion as to whether the 
veteran's congenital disorder had been permanently aggravated 
by any disease or injury in service.  The Board finds that 
such an opinion is necessary in the present case.  

With respect to the veteran's claim of entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine, the Board notes that the Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, was amended and 
rewritten, effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  This change became effective 
during the veteran's appeal and takes into account both 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  In addition, the 
Schedule for Rating Disabilities pertaining to the spine was 
again changed effective September 26, 2003.  While the 
veteran was notified of these changes in the June 2004 
supplemental statement of the case, the veteran's August 2003 
VA examination did not take into account the new criteria 
established to rate intervertebral disc syndrome, such as the 
total duration and of incapacitating episodes over the past 
12 months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should return the claims file 
to the examiner at the VA Medical Center 
(VAMC) in Kansas City, Kansas who 
conducted the September 1998 examination 
for clarifying information.  The examiner 
is requested to offer comments and an 
opinion to the following: 

Is it as least as likely as not 
that the veteran's congenital left 
kidney disorder was permanently 
aggravated by any disease or injury 
in service. 

The examiner is specifically requested to 
indicate that the claims folder was 
reviewed in conjunction with the 
examination. 

2.  If the September 1998 VA examiner is 
unavailable, is unable to respond to the 
question stated or if the examiner 
determines that an examination of the 
veteran is necessary, the RO should 
ensure that the veteran is afforded such 
an examination and/or that the requested 
opinion is obtained from a similarly 
qualified examiner who should respond to 
the questions set forth above.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his degenerative disc 
disease of the lumbar spine.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine in this 
particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a) Has the veteran's degenerative 
disc disease caused incapacitating 
episodes of having a total duration 
of at least six weeks during the 
past 12 months?  Please note: an 
incapacitating episode is defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

(b) Are all orthopedic and 
neurologic signs and symptoms 
resulting from intervertebral disc 
syndrome present constantly, or 
nearly so?

(c) Please identify all orthopedic 
and neurologic symptoms due to 
intervertebral disc syndrome.  
Describe any associated objective 
neurologic abnormalities including 
but not limited to, bowel or 
bladder impairment.  Describe any 
nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present.  
The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis.

(d) Indicate whether the veteran 
has unfavorable ankylosis of the 
entire thoracolumbar spine.

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the June 
2004 supplemental statement of the case, 
and readjudicate the veteran's claims.  
If the determinations remain adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



